Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) dated effective as of the 3rd day
of October 2019, between RPM International Inc., a Delaware corporation (the
“Company”), and Michael H. Sullivan (“Executive”).

WHEREAS, Executive is currently Vice President – Operations and Chief
Restructuring Officer of the Company; and

WHEREAS, the Board of Directors of the Company recognizes the importance of
Executive’s continuing contribution to the future growth and success of the
Company and desires to assure the Company and its stockholders of Executive’s
continued employment in an executive capacity and to compensate him therefor;
and

WHEREAS, Executive is desirous of committing himself to continue to serve the
Company on the terms herein provided.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:

1.    Term of Employment. The Company hereby agrees to continue to employ
Executive, and Executive hereby agrees to continue to serve the Company, on the
terms and conditions set forth herein for the period commencing as of the date
hereof and expiring on May 31, 2020 (the “Employment Period”). The Employment
Period shall automatically be extended on May 31 of each year for a period of
one year from such date unless, not later than March 31 of such year, the
Company or Executive has given notice to the other party that it or he, as the
case may be, does not wish to have the Employment Period extended. In addition,
in the event of a Change in Control, the Employment Period shall automatically
be extended for a period of three years beginning on the date of the Change in
Control and ending on the third anniversary of the date of such Change in
Control (unless further extended under the immediately preceding sentence). In
any case, the Employment Period may be Terminated earlier under the terms and
conditions set forth herein.

2.     Position and Duties. Executive shall serve as Vice President – Operations
and Chief Restructuring Officer reporting to the Chairman and Chief Executive
Officer of the Company (“Direct Report”) (or his designee) and shall have
responsibility for assisting with supervising, planning and managing the
Company’s operations as well as operations, matters related to the Company’s
2020 MAP to Growth initiative and shall have such other powers and duties as may
from time to time be assigned by Executive’s Direct Report (or his designee) or
the Board of Directors of the Company; provided, however, that such duties are
consistent with his present duties and his position with the Company. Executive
shall devote substantially all his working time and efforts to the continued
success of the business and affairs of the Company.

3.     Place of Employment. The parties acknowledge that Executive’s current
residence is located in Carmel, IN and as a condition of his continued
employment, Executive must relocate to the Cleveland, OH area no later than
July 1, 2020. The Company will reimburse Executive’s reasonable relocation
expenses; provided that Executive uses a relocation firm selected by the
Company. In connection with his employment by the Company and once Executive has
relocated to the Cleveland, OH area, Executive shall not be required to perform
services which would make the continuance of his principal residence in the
Cleveland, OH area unreasonably difficult or inconvenient for him. The Company
shall give Executive at least six months’ advance notice of any proposed
relocation of its Medina, Ohio offices to a location more than 50 miles from
Medina, Ohio and, if Executive in his sole discretion chooses to relocate his
principal residence, the Company shall promptly pay (or reimburse him for) all
reasonable relocation expenses (consistent with the Company’s past practice for
similarly situated senior executive officers) incurred by him relating to a
change of his principal residence in connection with any such relocation of the
Company’s offices from Medina, Ohio.

4.     Compensation.

(a)     Base Salary. During the Employment Period, Executive shall receive a
base salary at the rate of not less than Three-Hundred and Fifty
Thousand Dollars ($350,000) per annum (“Base Salary”), payable in substantially
equal semi-monthly installments during the Employment Period hereunder. It is
contemplated that



--------------------------------------------------------------------------------

annually in the first quarter of each fiscal year of the Company the Board of
Directors of the Company (or a committee thereof), with the assistance of the
Chief Executive Officer, will review Executive’s Base Salary and other
compensation during the Employment Period and, at its discretion, the Board of
Directors of the Company (or a committee thereof) may increase Executive’s Base
Salary and other compensation, effective as of June 1 of such fiscal year, based
upon Executive’s performance, then generally prevailing industry salary scales,
the Company’s results of operations, and other relevant factors. Any increase in
Base Salary or other compensation shall in no way limit or reduce any other
obligation of the Company hereunder and, once established at an increased
specified rate, Executive’s Base Salary hereunder shall not be reduced without
his written consent.

(b)     Incentive Compensation. In addition to his Base Salary, Executive shall
be entitled to receive such annual cash incentive compensation (“Incentive
Compensation”) for each fiscal year of the Company during the Employment Period
as the Board of Directors of the Company (or committee thereof), with the
assistance of the Chief Executive Officer, may determine in its sole discretion
based upon the Company’s results of operation and other relevant factors. Such
annual Incentive Compensation shall be received by Executive as soon as
possible, but no later than 90 days after the close of the Company’s fiscal year
for which such Incentive Compensation is granted, provided however, that to the
extent the Company’s senior executive for Human Resources determines it to be
consistent with Section 409A of the Code, Executive shall have such right, if
any, as may be provided under the Deferred Compensation Plan to elect to defer
annual Incentive Compensation. Any such election shall be made in accordance
with the terms of the Deferred Compensation Plan (including provisions regarding
the time and form of such deferral election) and such procedures as may be
established thereunder.

(c)     Expenses. During the Employment Period and subject to Section 16 of this
Agreement, Executive shall be entitled to receive prompt reimbursement for all
reasonable business expenses incurred by him (in accordance with Company
practice) in performing services hereunder, provided that Executive properly
accounts therefor in accordance with either Company policies or guidelines
established by the Internal Revenue Service if such are less burdensome.

(d)     Participation in Benefit Plans.

(i)     During the Employment Period and subject to Section 4(d)(ii) below,
Executive shall be entitled to continue to participate in or receive benefits
under the Benefit Plans, subject to and on a basis consistent with the terms,
conditions and overall administration of the Benefit Plans. Except with respect
to any benefits related to salary reductions authorized by Executive, nothing
paid or awarded to Executive under any Benefit Plan presently in effect or made
available in the future shall reduce or be deemed to be in lieu of compensation
to Executive pursuant to any other provision of this Section 4. Executive’s
right to participate in any Benefit Plan shall be subject to the applicable
eligibility criteria for participation and Executive shall not be entitled to
any benefits under, or based on, any Benefit Plan for any purposes of this
Agreement if Executive does not during the Employment Period satisfy the
eligibility criteria for participation in such plan.

(ii)     Notwithstanding the foregoing, Executive shall be entitled to
participate in the Executive Life Insurance Plan only as specified by the terms
of the plan and hereby acknowledges that (A) actual coverage in the Executive
Life Insurance Plan is dependent upon satisfying the underwriting requirements
of the insurance company; (B) in the event the underwriting requirements cannot
be satisfied, coverage (if any) may only be available to the level approved by
the insurance company; and (C) if the amount of coverage is less than applied
for (including the insurance company’s determination that no coverage at all is
available), the Company has no obligation to provide for any death benefit or
any shortfall in the amount of the death benefit that would otherwise be
available if the Executive was able to satisfy the underwriting requirements of
the insurance company.

(e)     Vacations. During the Employment Period, Executive shall be entitled to
the same number of paid vacation days in each fiscal year determined by the
Company from time to time for its other senior executive officers, but not less
than four weeks in any fiscal year, to be taken at such time or times as is
desired by Executive after consultation with Executive’s Direct Report (or the
designated vacation coordinator) to avoid scheduling conflicts (prorated in any
fiscal year during which Executive is employed hereunder for less than the
entire such year in accordance with the number of days in such fiscal year
during which he is so employed). Executive also shall be entitled to all paid
holidays given by the Company to its other salaried employees.

 

2



--------------------------------------------------------------------------------

(f)     Other Benefits. During the Employment Period, Executive shall be
entitled to continue to receive the fringe benefits appertaining to his position
with the Company in accordance with present practice, including the use of the
most recent model of a full-sized automobile.

5.     Termination Outside of Protected Period.

(a)     Events of Termination. At any time other than during the Protected
Period, the Employment Period shall Terminate immediately upon the occurrence of
any of the following events: (i) expiration of the Employment Period; (ii) the
death of Executive; (iii) the expiration of 30 days after the Company gives
Executive written notice of its election to Terminate the Employment Period upon
the Disability of Executive, if before the expiration of such 30-day period
Executive has not returned to the performance of his duties hereunder on a
full-time basis; (iv) the resignation of Executive; (v) the Company’s
Termination of the Employment Period for Cause; or (vi) the Company’s
Termination of the Employment Period at any time, without Cause, for any reason
or no reason. For purposes of Subsections 5(b) and 5(c), expiration of the
Employment Period upon a notice of the Company under Section 1 that it does not
wish to have the Employment Period extended shall be deemed a Termination of
Employment without Cause pursuant to Subsection 5(a)(vi) and expiration of the
Employment Period upon a notice of Executive under Section 1 that he does not
wish to have the Employment Period extended shall be deemed a resignation of
Executive pursuant to Subsection 5(a)(iv).

(b)     Compensation Upon Termination. This Subsection 5(b) sets forth the
payments and benefits to which Executive is entitled under any Termination of
Employment pursuant to Subsection 5(a).

(i)     Death; Disability. During any period in which Executive fails to perform
his duties hereunder as a result of Disability, Executive shall continue to
receive his full Base Salary until his employment is Terminated pursuant to
Subsection 5(a)(ii) or (iii); provided that his employment shall not be
continued beyond the 29th month after such period of Disability began. Upon
Termination of the Employment Period under Subsection 5(a)(ii) or (iii),
Executive shall no longer be entitled to participate in the Benefit Plans,
except as required by applicable law or as governed by the Benefit Plans
including the Group Long Term Disability Insurance in which Executive
participates immediately prior to such Termination of Employment, but Executive
shall be entitled to receive his Earned Incentive Compensation, if any, within
30 days after the Termination Date.

(ii)     Resignation or Cause. If Executive’s employment is Terminated pursuant
to Subsection 5(a)(iv) or (v), the Company shall pay Executive his full Base
Salary through the Termination Date at the rate in effect at such time. The
Company shall then have no further obligations to Executive under this Agreement
and Executive shall no longer be entitled to participate in the Benefit Plans,
except as required by applicable law.

(iii)     Termination of Employment Without Cause.

 

  (A)

Termination Prior to or on September 24, 2020 If Executive’s employment is
Terminated without Cause pursuant to Subsection 5(a)(vi) prior to or on
September 24, 2020, then in lieu of any further salary payments to Executive for
periods subsequent to the Termination Date and subject to the last sentence of
this Subsection 5(b)(iii)(A), the Company shall pay to Executive on the
Specified Payment Date, a lump sum amount equal to the sum of (A) 100% of
Executive’s Base Salary in effect as of such date. Notwithstanding any other
provision of this Subsection 5(b)(iii)(A), Subsection 5(c) or this Agreement,
the Company shall have no obligation to make the lump-sum payment referred to in
this Subsection 5(b)(iii)(A) or provide any continuing benefits or payment
referred to in Subsection 5(c) unless (X) Executive executes and delivers to the
Company a Release and Waiver of Claims and (Y) Executive refrains from revoking,
rescinding or otherwise repudiating such Release and Waiver of Claims for all
applicable periods during which Executive may revoke it.

 

  (B)

Termination After September 24, 2020. If Executive’s employment is Terminated
without Cause pursuant to Subsection 5(a)(vi) after September 24, 2020, then in
lieu of any further salary payments to Executive for periods

 

3



--------------------------------------------------------------------------------

 

subsequent to the Termination Date and subject to the last sentence of this
Subsection 5(b)(iii)(B), the Company shall pay to Executive on the Specified
Payment Date, a lump sum amount equal to the sum of (A) 150% of Executive’s Base
Salary in effect as of such date and (B) the amount of Executive’s Earned
Incentive Compensation. Executive also shall be entitled to certain continuing
benefits under the terms of Subsection 5(c). Notwithstanding any other provision
of this Subsection 5(b)(iii)(B), Subsection 5(c) or this Agreement, the Company
shall have no obligation to make the lump-sum payment referred to in this
Subsection 5(b)(iii)(B) or provide any continuing benefits or payment referred
to in Subsection 5(c) unless (X) Executive executes and delivers to the Company
a Release and Waiver of Claims and (Y) Executive refrains from revoking,
rescinding or otherwise repudiating such Release and Waiver of Claims for all
applicable periods during which Executive may revoke it.

(c)     Additional Benefits Following Termination under Subsection 5(a)(vi)
After September 24, 2020. This Subsection 5(c) sets forth the benefits to which
Executive shall be entitled, in addition to those set forth in Subsection
5(b)(iii)(B), following a Termination of the Employment Period under Subsection
5(a)(vi) after September 24, 2020. Executive shall not be entitled to the
benefit of any provision of this Subsection 5(c) following a Termination of the
Employment Period under any other provision hereof (including a Termination of
the Employment Period without Cause prior to or on September 24, 2020).

(i)     Continuing Benefit Plans. Executive shall be entitled to receive a lump
sum payment in an amount equal to eighteen months’ worth of the premiums and
other costs for the Continuing Benefit Plans at the rates for Executive’s
coverage elections in effect for such plans immediately prior to the Termination
Date. Such lump sum payment shall be paid to Executive on the Specified Payment
Date.

(ii)     Limited Benefit Plans. After such a Termination Date, Executive shall
no longer be entitled to participate as an active employee in, or receive any
additional or new benefits under, the Limited Benefit Plans, except as set forth
in this Subsection 5(c)(ii) and except for such benefits, if any, available
under such plans to former employees. After such a Termination Date, Executive
shall be entitled to the following additional benefits:

(A)     A lump sum payment made on the Specified Payment Date equal to 1 1⁄2
times the annual premium most recently paid with respect to Executive for such
Executive Life Insurance Plan as may be maintained by the Company at the
Termination Date, except that if such premium is less than the next scheduled
premium as shown on the then current illustration of coverage, the lump sum
payment shall be 1 1⁄2 times such next scheduled premium;

(B)     A lump-sum payment equal to the cash value of the benefits Executive
would have received had he continued to participate in and receive annual awards
under the Restricted Stock Plan on a basis consistent with his past practice for
a period of 18 months after the Termination Date, with such payment to be paid
on the Specified Payment Date; and

(C)     The lapse of all restrictions on transfer and forfeiture provisions to
which Executive’s awards under the Restricted Stock Plan are subject, so that
any restricted shares previously awarded to Executive under such plan shall be
nonforfeitable and freely transferable thereafter, all on the terms of the
Restricted Stock Plan or the agreements thereunder.

(d)     Notice of Termination. Any Termination of Employment by the Company
pursuant to Subsection 5(a)(iii), (v) or (vi) or by Executive pursuant to
Subsection 5(a)(iv) shall be communicated to the other party hereto by written
notice of Termination of Employment, which shall state in reasonable detail the
facts upon which the Termination of Employment has occurred.

(e)     Set-Off. There shall be no right of set-off or counterclaim against, or
delay in, any payment by the Company to Executive of any lump sum payment made
under Subsection 5(b)(iii)(A), 5(b)(iii)(B) or 5(c)(ii)(B) in respect of any
claim against or debt or obligation of Executive, whether arising hereunder or
otherwise.

 

4



--------------------------------------------------------------------------------

6.     Termination During Protected Period.

(a)     Events of Termination. During the Protected Period, the Employment
Period shall Terminate immediately upon the occurrence of any of the following
events: (i) the death of Executive; (ii) the expiration of 30 days after the
Company gives Executive written notice of its election to Terminate the
Employment Period upon the Disability of Executive, if before the expiration of
such 30-day period Executive has not returned to the performance of his duties
hereunder on a full-time basis; (iii) the resignation of Executive without
delivering Notice of Termination for Good Reason; (iv) the Company’s Termination
of the Employment Period for Cause; (v) the Company’s Termination of the
Employment Period at any time, without Cause, for any reason or no reason; or
(vi) Executive’s Termination of the Employment Period for Good Reason by
delivery of Notice of Termination for Good Reason to the Company during the
Protected Period indicating that an event constituting Good Reason has occurred,
provided that Executive notifies the Company in writing of the event alleged to
constitute Good Reason within 90 days of the date of occurrence of such event
and provides the Company at least 30 days from the receipt of such written
notice to cure such event. If Executive fails to provide such notice to the
Company within the 90-day period described in the preceding sentence and/or
fails to provide the Company the opportunity to cure such alleged Good Reason
event as described in the preceding sentence, Executive shall be deemed to waive
his ability to Terminate the Employment Period for Good Reason under this
Subsection 6(a)(vi) based on such event.

(b)     Compensation Upon Termination. This Subsection 6(b) sets forth the
payments and benefits to which Executive is entitled under any Termination of
Employment pursuant to Subsection 6(a).

(i)     Death; Disability. During any period in which Executive fails to perform
his duties hereunder as a result of Disability, Executive shall continue to
receive his full Base Salary until his employment is Terminated pursuant to
Subsection 6(a)(i) or (ii); provided that his employment shall not be continued
beyond the 29th month after such period of Disability began. Upon Termination of
the Employment Period under Subsection 6(a)(i) or (ii), Executive shall no
longer be entitled to participate in the Benefit Plans, except as required by
applicable law or as governed by the Benefit Plans including the Group Long Term
Disability Insurance in which Executive participates immediately prior to such
Termination of Employment, but Executive shall be entitled to receive his Earned
Incentive Compensation, if any, within 30 days after the Termination Date.

(ii)     Resignation or Cause. If Executive’s employment is Terminated pursuant
to Subsection 6(a)(iii) or (iv), the Company shall pay Executive his full Base
Salary through the Termination Date at the rate in effect at such time. The
Company shall then have no further obligations to Executive under this Agreement
and Executive shall no longer be entitled to participate in the Benefit Plans,
except as required by applicable law.

(iii)     Termination of Employment Without Cause or for Good Reason. If
Executive’s employment is Terminated by the Company without Cause pursuant to
Subsection 6(a)(v) or by Executive for Good Reason pursuant to Subsection
6(a)(vi), then in lieu of any further salary payments to Executive for periods
subsequent to the Termination Date, the Company shall pay to Executive a lump
sum amount equal to the sum of (A) 150% of Executive’s Base Salary in effect as
of such date and (B) the amount of Executive’s Earned Incentive Compensation.
Payment under this Section 6(b)(iii) shall be made on the Specified Payment
Date. Executive also shall be entitled to certain continuing benefits under the
terms of Subsection 6(c). Notwithstanding any other provision of this Subsection
6(b)(iii), Subsection 6(c), Section 7 or this Agreement, the Company shall have
no obligation to make the lump-sum payment referred to in this Subsection
6(b)(iii), to provide any continuing benefits or payment referred to in
Subsection 6(c) unless (X) Executive executes and delivers to the Company a
Release and Waiver of Claims and (Y) Executive refrains from revoking,
rescinding or otherwise repudiating such Release and Waiver of Claims for all
applicable periods during which Executive may revoke it.

(c)     Additional Benefits Following Termination under Subsections 6(a)(v) or
(vi). This Subsection 6(c) sets forth the benefits to which Executive shall be
entitled, in addition to those set forth in Subsection 6(b)(iii), following a
Termination of the Employment Period under Subsection 6(a)(v) or (vi). Executive
shall not be entitled to the benefit of any provision of this Subsection 6(c)
following a Termination of the Employment Period under any other provision
hereof.

(i)     Continuing Benefit Plans. Executive shall be entitled to receive a lump
sum payment in an amount equal to eighteen months’ worth of the premiums and
other costs for the Continuing Benefit Plans at the

 

5



--------------------------------------------------------------------------------

rates for Executive’s coverage elections in effect for such plans immediately
prior to the Termination Date. Such lump sum payment shall be paid to Executive
on the Specified Payment Date.

(ii)     Limited Benefit Plans. After such a Termination Date, Executive shall
no longer be entitled to participate as an active employee in, or receive any
additional or new benefits under, the Limited Benefit Plans, except as set forth
in this Subsection 6(c)(ii) and except for such benefits, if any, available
under such plans to former employees. After such a Termination Date, Executive
shall be entitled to the following additional benefits:

(A)     A lump sum payment made on the Specified Payment Date equal to 1 1⁄2 the
annual premium most recently paid with respect to Executive for such Executive
Life Insurance Plan as may be maintained by the Company at the Termination Date,
except that if such premium is less than the next scheduled premium as shown on
the then current illustration of coverage, the lump sum payment shall be 1 1⁄2
times such next scheduled premium;

(B)     A lump-sum payment to be paid under the Restricted Stock Plan equal to
the cash value of the benefits Executive would have received had he continued to
participate in and receive annual awards under the Restricted Stock Plan on a
basis consistent with his past practice for a period of 18 months after the
Termination Date, determined in accordance with the terms of the Restricted
Stock Plan and the Company’s past practice and payable on the Specified Payment
Date; and

(C)     The lapse of all restrictions on transfer and forfeiture provisions to
which Executive’s awards under the Restricted Stock Plan are subject, so that
any restricted shares previously awarded to Executive under such plan shall be
nonforfeitable and freely transferable thereafter, all on the terms of the
Restricted Stock Plan or the agreements thereunder.

(d)     Notice of Termination. Any Termination of Employment by the Company
pursuant to Subsection 6(a)(ii), (iv) or (v) or by Executive pursuant to
Subsection 6(a)(iii) shall be communicated to the other party hereto by written
notice of Termination, which shall state in reasonable detail the facts upon
which the Termination of Employment has occurred. A Termination of Employment
pursuant to Subsection 6(a)(vi) shall be communicated by Notice of Termination
for Good Reason.

(e)     Notice of Change in Control. The Company shall give Executive written
notice of the occurrence of any event constituting a Change in Control as
promptly as practical, and in no case later than 10 calendar days, after the
occurrence of such event.

(f)     Deemed Termination After Change in Control. In the event of a
Termination of Employment of Executive by the Company without Cause following
the commencement of any discussion with or communication from a third party that
ultimately results in a Change in Control that is also a “change in control”
within the meaning of Section 409A, but prior to the date of such a Change in
Control, and Executive can reasonably demonstrate that such Termination of
Employment was made in connection with or in anticipation of such Change in
Control, then Executive shall be entitled to the benefits provided under
Subsections 6(b)(iii) and 6(c) and Section 7, provided that (i) no such payments
or benefits shall be provided prior to such Change in Control; (ii) any payments
shall be payable within the various timeframes specified in Subsections
6(b)(iii) and 6(c) and Section 7, but with such timeframes beginning as of the
date of such Change in Control instead of as of the date of Termination of
Employment; and (iii) any reimbursements or in-kind benefits shall be made or
provided within the timeframes specified within the applicable provisions of
regulations under Section 409A in order to be exempt from or, if necessary,
compliant with Section 409A.

(g)     Set-Off. There shall be no right of set-off or counterclaim against, or
delay in, any payment by the Company to Executive of the Lump-Sum Payment in
respect of any claim against or debt or obligation of Executive, whether arising
hereunder or otherwise.

(h)     Interest on Overdue Payments. Without limiting the rights of Executive
at law or in equity, if the Company fails to make the Lump-Sum Payment on a
timely basis, the Company shall pay interest on the amount thereof at an
annualized rate equal to the rate in effect, at the time such payment should
have been made, under the 401(k) Plan for loans to participants in such plan.

 

6



--------------------------------------------------------------------------------

(i)     Outplacement Assistance. Promptly after a request in writing from
Executive following a Termination of the Employment Period under Subsection
6(a)(v) or (vi), the Company shall retain a professional outplacement assistance
service firm reasonably acceptable to Executive, at the Company’s expense, to
provide outplacement assistance to Executive during the Protected Period. In the
event Executive pays for such services, the Company shall reimburse Executive
within 30 days from the time Executive presents an invoice or receipt for such
expenses, provided Executive presents such receipt(s) no later than 30 days
before the end of Executive’s second taxable year following the year in which
such expenses were incurred. Any outplacement services shall be appropriate to
Executive’s position with the Company, as determined by the outplacement
assistance service firm. Executive shall not be entitled to such services,
however, following a Termination of the Employment Period under Subsection
6(a)(i), (ii), (iii) or (iv).

7.     Best Net Alternative Under Section 280G of the Code.

(a)     Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined (as hereafter provided) that any payment or
distribution by the Company or any of its Affiliates to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, performance share, performance unit, restricted stock, stock
appreciation right or similar right, or the lapse or termination of any
restriction on, or the vesting or exercisability of, any of the foregoing
(collectively, the “Total Payments”), would be subject to the excise tax imposed
by Section 4999 of the Code (or any successor provision thereto) by reason of
being considered “contingent on a change in ownership or control” of the
Company, within the meaning of Section 280G of the Code (or any successor
provision thereto), or to any similar tax imposed by state or local law, or to
any interest or penalties with respect to such taxes (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), then, after taking into account any reduction
in the Total Payments provided by reason of Section 280G of the Code in such
other plan, arrangement or agreement, the payments under this Agreement shall be
reduced in the order specified below, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The Total Payments shall be
reduced in the following order: (A) reduction of any cash severance payments
otherwise payable to the Executive that are exempt from Section 409A of the
Code; (B) reduction of any other cash payments or benefits otherwise payable to
the Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to the Executive on a pro-rata
basis or such other manner that complies with Section 409A of the Code, but
excluding any payments attributable to any acceleration of vesting and payments
with respect to any equity award that are exempt from Section 409A of the Code;
and (D) reduction of any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code, in each case beginning with payments that would otherwise be made last
in time.

(b)     All determinations required to be made under this Section 7, including
whether an Excise Tax is payable by Executive, the amount of such Excise Tax and
whether and when the Total Payments should be reduced, shall be made (i) by
PricewaterhouseCoopers (or its successor) (the “Accounting Firm”), regardless of
any services that PricewaterhouseCoopers (or its successor) has performed or may
be performing for the Company, or (ii) if PricewaterhouseCoopers (or its
successor) is serving as accountant or auditor for the individual, entity or
group effecting a Change in Control, or cannot (because of limitations under
applicable law or otherwise) make the determinations required to be made under
this Section 7, then by another nationally recognized accounting firm selected
by Executive and reasonably acceptable to the Company (which accounting firm
shall then be the “Accounting Firm” hereunder). The Company, or Executive if he
selects the Accounting Firm, shall direct the Accounting Firm to submit its
determination and detailed supporting calculations to both the Company and
Executive within 30 calendar days after the Termination Date, if applicable, and
any such other time or times as may

 

7



--------------------------------------------------------------------------------

be requested by the Company or Executive. For purposes of determining whether
and the extent to which the Total Payments will be subject to the Excise Tax,
(i) no portion of the Total Payments the receipt or enjoyment of which the
Executive shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of Section 280G(b) of the Code shall be taken
into account; (ii) no portion of the Total Payments shall be taken into account
which, in the written opinion of the Accounting Firm, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the written opinion of the Accounting Firm, constitutes reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of Executive’s “Base Amount” (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Accounting Firm in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.

As a result of uncertainty in the application of Section 280G and Section 4999
of the Code and the possibility of similar uncertainty regarding applicable
state or local tax law at the time of the initial calculation by the Accounting
Firm hereunder, it is possible that the cash severance payment made by the
Company will have been less than the Company should have paid pursuant to
Section 6 hereof (the amount of any such deficiency, the “Underpayment”), or
more than the Company should have paid pursuant to Section 6 hereof (the amount
of any such overage, the “Overpayment”). In the event of an Underpayment, the
Company shall pay Executive the amount of such Underpayment (together with
interest at 120% of the rate provided in Section 1274(b)(2)(B) of the Code) not
later than five business days after the amount of such Underpayment is
subsequently determined, provided, however, such Underpayment shall not be paid
later than the end of the calendar year following the calendar year in which the
Executive remitted the related taxes. In the event of an Overpayment, the amount
of such Overpayment shall by paid to the Company by the Executive not later than
five business days after the amount of such Overpayment is subsequently
determined (together with interest at 120% of the rate provided in
Section 1274(b)(2)(B) of the Code).

(c)     The Company and Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or Executive, as the case may be, reasonably requested by the Accounting
Firm, and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
Subsection 7(b). Any determination by the Accounting Firm as to the amount of
any reduction of the Total Payments, or any Underpayment or Overpayment shall be
binding upon the Company and Executive.

(d)     The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Subsection
7(b) shall be borne by the Company.

8.     Binding Agreement; Successors. This Agreement shall inure to the benefit
of and be binding upon Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts would still be payable to him hereunder
if he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to Executive’s
devisee, legatee, or other designee or, if there be no such designee, to
Executive’s estate. This Agreement shall inure to the benefit of and be binding
upon the successors and assigns of the Company, including, without limitation,
any person acquiring directly or indirectly all or substantially all of the
assets of the Company, whether by merger, consolidation, sale or otherwise (and
such successor shall thereafter be deemed the “Company” for the purposes of this
Agreement). The Company shall require any such successor to assume and agree to
perform this Agreement. Failure by the Company to obtain such succession shall
be a breach of this Agreement and shall entitle Executive to compensation from
the Company in the same amount and on the same terms as the Executive would be
entitled to hereunder if the Executive were to Terminate the Executive’s
employment for Good Reason during the Protected Period, except that, for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Termination Date.

9.     Restrictive Covenants.

(a)     Non-Competition. During the Employment Period and for a period of 18
months following the Termination Date, Executive shall not, directly or
indirectly, own, manage, operate, control or participate in the ownership,
management, operation or control of, or be connected as an officer, employee,
partner or director with,

 

8



--------------------------------------------------------------------------------

or have any financial interest in, any business which is in substantial
competition with any business conducted by the Company or by any group, division
or Subsidiary of the Company (collectively, the “RPM Group”), in any area where
such business is being conducted at the time of such Termination of Employment.
Ownership of 5% or less of the voting stock of any corporation which is required
to file periodic reports with the Securities and Exchange Commission under the
Exchange Act shall not constitute a violation hereof.

(b)     Non-Solicitation. Executive shall not directly or indirectly, at any
time during the Employment Period and for 18 months thereafter, solicit or
induce or attempt to solicit or induce any employee, sales representative or
other representative, agent or consultant of the RPM Group to terminate his or
its employment, representation or other relationship with the RPM Group or in
any way directly or indirectly interfere with such a relationship.

(c)     Confidentiality.

(i)     Executive shall keep in strict confidence, and shall not, directly or
indirectly, at any time during or after the Employment Period, disclose,
furnish, publish, disseminate, make available or, except in the course of
performing his duties of employment hereunder, use any Confidential Information.
Executive specifically acknowledges that all Confidential Information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
the mind or memory of Executive and whether compiled by the RPM Group, and/or
Executive, derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been made by the RPM Group to
maintain the secrecy of such information, that such information is the sole
property of the RPM Group and that any disclosure or use of such information by
Executive during the Employment Period (except in the course of performing his
duties and obligations hereunder) or after the Termination of the Employment
Period shall constitute a misappropriation of the RPM Group’s trade secrets.

(ii)     Executive agrees that upon Termination of the Employment Period, for
any reason, Executive shall return to the Company, in good condition, all
property of the RPM Group, including, without limitation, the originals and all
copies of any materials, whether in paper, electronic or other media, that
contain, reflect, summarize, describe, analyze or refer or relate to any items
of Confidential Information.

10.     Notice. All notices, requests and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given
(a) when hand delivered, (b) when dispatched by electronic facsimile
transmission (with receipt electronically confirmed), (c) one business day after
being sent by recognized overnight delivery service, or (d) three business days
after being sent by registered or certified mail, return receipt requested,
postage prepaid, and in each case addressed as follows (or addressed as
otherwise specified by notice under this Section):

If to Executive:

Michael H. Sullivan

[Redacted]

If to the Company:

RPM International Inc.

2628 Pearl Road

P.O. Box 777

Medina, Ohio 44258

Facsimile: 330-225-6574

Attn: Secretary

11.     Withholding. The Company may withhold from any amounts payable under or
in connection with this Agreement all federal, state, local and other taxes as
may be required to be withheld by the Company under applicable law or
governmental regulation or ruling.

12.     Amendments; Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing, and is signed by Executive and by another executive

 

9



--------------------------------------------------------------------------------

officer of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

13.     Jurisdiction. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Ohio, without
giving effect to the conflict of law principles of such State. Executive and the
Company each agree that the state and federal courts located in the State of
Ohio shall have jurisdiction in any action, suit or proceeding against Executive
or the Company based on or arising out of this Agreement and each of Executive
and the Company hereby (a) submits to the personal jurisdiction of such courts,
(b) consents to service of process in connection with any such action, suit or
proceeding and (c) waives any other requirement (whether imposed by statute,
rule of court or otherwise) with respect to personal jurisdiction, venue or
service of process.

14.     Equitable Relief. Executive and the Company acknowledge and agree that
the covenants contained in Section 9 are of a special nature and that any
breach, violation or evasion by Executive of the terms of Section 9 will result
in immediate and irreparable injury and harm to the Company, for which there is
no adequate remedy at law, and will cause damage to the Company in amounts
difficult to ascertain. Accordingly, the Company shall be entitled to the remedy
of injunction, as well as to all other legal or equitable remedies to which the
Company may be entitled (including, without limitation, the right to seek
monetary damages), for any breach, violation or evasion by Executive of the
terms of Section 9.

15.     Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In the event that any provision of Section 9 is found by a court of
competent jurisdiction to be invalid or unenforceable as against public policy,
such court shall exercise its discretion in reforming such provision to the end
that Executive shall be subject to such restrictions and obligations as are
reasonable under the circumstances and enforceable by the Company.

16.     Code Section 409A. The benefits under this Agreement generally are
intended to comply with or meet the requirements for exemption from Code
Section 409A and shall be so construed and administered. To the extent any
benefit hereunder is not exempt from the application of Code Section 409A, it
shall be administered in compliance with Code Section 409A. For this purpose,
with respect to any payment (i) that is considered deferred compensation for
purposes of Section 409A (and for which there is no applicable exemption), (ii)
that is conditioned upon the execution of a Release and Waiver of Claims,
(iii) as to which the date of payment or commencement of payment may be in the
current calendar year or the subsequent calendar year, and (iv) as to which the
Executive’s action with respect to returning the Release and Waiver of Claims
could affect the calendar year of payment, such payment shall be made in the
second taxable year. Notwithstanding anything contained in this Agreement to the
contrary, this Agreement may be amended as the Company may determine, with the
consent of the Executive (which shall not be unreasonably withheld), to better
secure exemption of each benefit hereunder from, or if exemption is not
reasonably available for such a benefit, to better comply with, the requirements
of Code Section 409A.

17.     Specified Employee. Notwithstanding any other payment schedule provided
herein to the contrary, if Executive is identified on the date of his separation
from service a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B) (which generally means a key employee of a corporation any
stock of which is publicly traded on an established securities market or
otherwise), then, with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation subject to Code
Section 409A and payable on account of a Termination of Employment such payment
or benefit shall not be made or provided until the date which is the earlier of
(i) the expiration of the six (6)-month period measured from the date of
Executive’s Termination of Employment and (ii) the date of Executive’s death
(the “Delay Period”) to the extent required under Code Section 409A. Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 17 (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them therein.

18.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

10



--------------------------------------------------------------------------------

19.     Headings; Definitions. The headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement. Certain capitalized terms used in this Agreement are defined
on Schedule A attached hereto.

20.     No Assignment. This Agreement may not be assigned by either party
without the prior written consent of the other party, except as provided in
Section 8.

21.     Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the employment of Executive and supersedes any and
all other agreements (including the Existing Agreement), either oral or in
writing, with respect to the employment of Executive.

22.     Enforcement Costs. The Company is aware that upon the occurrence of a
Change in Control the Board of Directors or a stockholder of the Company may
then cause or attempt to cause the Company to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the Company
to institute, or may institute, litigation seeking to have this Agreement
declared unenforceable, or may take, or attempt to take, other action to deny
Executive the benefits intended under this Agreement. In these circumstances,
the purpose of this Agreement could be frustrated. It is the intent of the
Company that Executive not be required to incur the expenses associated with the
enforcement of his rights under this Agreement by litigation or other legal
action because the cost and expense thereof would substantially detract from the
benefits intended to be extended to Executive hereunder, nor be bound to
negotiate any settlement of his rights hereunder under threat of incurring such
expenses. Accordingly, if at any time in the two calendar years following a
Termination of Employment during the Protected Period, it should appear to
Executive that the Company has failed to comply with any of its obligations
under this Agreement or the Company or any other person takes any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other legal action designed to deny, diminish or recover from Executive the
benefits intended to be provided to Executive hereunder, and Executive has
complied with all of his obligations under Section 9, then the Company
irrevocably authorizes Executive from time to time to retain counsel of his
choice at the expense of the Company as provided in this Section 21 to represent
Executive in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company or any Director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
The Company’s obligations under this Section 21 shall not be conditioned on
Executive’s success in the prosecution or defense of any such litigation or
other legal action. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to Executive entering into an attorney-client relationship with such
counsel, and in that connection the Company and Executive agree that a
confidential relationship shall exist between Executive and such counsel. The
reasonable fees and expenses of counsel selected from time to time by Executive
as hereinabove provided shall be paid or reimbursed to Executive by the Company
on a regular, periodic basis no later than 30 days after presentation by
Executive of a statement or statements prepared by such counsel in accordance
with its customary practices, up to a maximum annual amount of $250,000 in each
of the two calendar years following the year in which occurs such Termination of
Employment within the Protected Period; provided, that Executive presents such
statement(s) no later than 30 days prior to the end of each such year, and
provided, further, no such payment shall be made prior to the Specified Payment
Date. Notwithstanding the foregoing, this Section 21 shall not apply at any time
unless a Change in Control has occurred.

[Signatures on following page.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

RPM INTERNATIONAL INC.

By: /s/ Frank C. Sullivan

Frank C. Sullivan

Chairman and Chief Executive Officer

EXECUTIVE

/s/ Michael H. Sullivan

Michael H. Sullivan

 

12



--------------------------------------------------------------------------------

Schedule A

Certain Definitions

As used in this Agreement, the following capitalized terms shall have the
following meanings:

“401(k) Plan” means the RPM International Inc. 401(k) Trust and Plan and any
successor plan or arrangement.

“Affiliate” of a specified entity means any entity during any period during
which it would be treated, together with the Company, as a single employer for
purposes of Section 414(b) and (c) of the Code.

“Average Incentive Compensation” means an amount equal to the average amount of
the annual Incentive Compensation payable to Executive (without regard to any
reduction thereof elected by Executive pursuant to any qualified or
non-qualified compensation reduction arrangement maintained by the Company,
including, without limitation, the Deferred Compensation Plan) for the three
most recent completed fiscal years (or for such shorter period during which
Executive has been employed by the Company) preceding the Termination Date in
which the Company paid Incentive Compensation to executive officers of the
Company or in which the Company considered and declined to pay Incentive
Compensation to executive officers of the Company.

“Benefit Plans” means the Continuing Benefit Plans and the Limited Benefit
Plans.

“Cause” means a determination of the Board of Directors (without the
participation of Executive) of the Company pursuant to the exercise of its
business judgment, that either of the following events has occurred:

(a) Executive has engaged in willful and intentional acts of dishonesty or gross
neglect of duty or

(b) Executive has breached Section 9.

“Change in Control” shall mean the occurrence at any time of any of the
following events:

(a) The Company is merged or consolidated or reorganized into or with another
corporation or other legal person or entity, and as a result of such merger,
consolidation or reorganization, less than a majority of the combined voting
power of the then-outstanding securities of such corporation, person or entity
immediately after such transaction are held in the aggregate by the holders of
Voting Stock immediately prior to such transaction;

(b) The Company sells or otherwise transfers all or substantially all of its
assets to any other corporation or other legal person or entity, and less than a
majority of the combined voting power of the then-outstanding securities of such
corporation, person or entity immediately after such sale or transfer is held in
the aggregate by the holders of Voting Stock immediately prior to such sale or
transfer;

(c) Any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) becomes the beneficial owner (as the term
“beneficial owner” is defined under SEC Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing
twenty-five percent (25%) or more of the total votes relating to the
then-outstanding securities entitled to vote generally in the election of
directors (the “Voting Power”);

(d) During any period of two (2) consecutive years, individuals who, at the
beginning of any such period constitute the Directors, cease, for any reason, to
constitute at least a majority thereof, unless the nomination for election by
the Company’s stockholders of each new Director was approved by a vote of at
least two-thirds (2/3) of the Directors then in office who were Directors at the
beginning of any such period.

Notwithstanding the foregoing provisions of paragraphs (c) of this definition, a
“Change in Control” shall not be deemed to have occurred for purposes of this
Agreement: (i) solely because (A) the Company, (B) a Subsidiary, or (C) any
Company-sponsored employee stock ownership plan or other employee benefit plan
of the Company or any Subsidiary, or any entity holding shares of Voting Stock
for or pursuant to the terms of any such plan, either files or becomes obligated
to file a report or proxy statement under or in response to Schedule 13D,
Schedule TO, Form 8-K or Schedule 14A (or any successor schedule, form or report
or item therein) under the Exchange Act, disclosing beneficial ownership by it
of shares of Voting Stock or because the Company reports that a change in
control of the

 

13



--------------------------------------------------------------------------------

Company has or may have occurred or will or may occur in the future by reason of
such beneficial ownership, (ii) solely because any other person or entity either
files or becomes obligated to file a report on Schedule 13D or Schedule TO (or
any successor schedule, form or report) under the Exchange Act, disclosing
beneficial ownership by it of shares of Voting Stock, but only if both (A) the
transaction giving rise to such filing or obligation is approved in advance of
consummation thereof by the Company’s Board of Directors and (B) at least a
majority of the Voting Power immediately after such transaction is held in the
aggregate by the holders of Voting Stock immediately prior to such transaction,
or (iii) solely because of a change in control of any Subsidiary.

“COBRA Continuation Coverage” means the health care continuation requirements
under the federal Consolidated Omnibus Budget Reconciliation Act, as amended,
Part VI of Subtitle B of Title I of the Employee Retirement Income Security Act
of 1974, as amended, and Code Section 4980B(f), or any successor provisions
thereto.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Confidential Information” means trade secrets and confidential business and
technical information of the RPM Group and its customers and vendors, without
limitation as to when or how Executive may have acquired such information. Such
Confidential Information shall include, without limitation, the RPM Group’s
manufacturing, selling and servicing methods and business techniques, training,
service and business manuals, promotional materials, vendor and product
information, product development plans, internal financial statements, sales and
distribution information, business plans, marketing strategies, pricing
policies, corporate alliances, business opportunities, the lists of actual and
potential customers as well as other customer information, technology, know-how,
processes, data, ideas, techniques, inventions (whether patentable or not),
formulas, terms of compensation and performance levels of RPM Group employees,
and other information concerning the RPM Group’s actual or anticipated business,
research or development, or which is received in confidence by or for the RPM
Group from any other person and all other confidential information to the extent
that such information is not intended by the RPM Group for public dissemination.

“Continuing Benefit Plans” means only the following employee benefit plans and
arrangements of the Company in effect on the date hereof, or any successor plan
or arrangement in which Executive is eligible to participate immediately before
the Termination Date:

 

  (a)

The RPM International Inc. Health and Welfare Plan (including medical, dental
and prescription drug benefits) as in existence on the date of this Agreement,
or any successor plan that provides medical, dental and prescription drug
benefits, but only to the extent of such benefits; and

 

  (b)

Estate/Financial Planning Benefits.

“Deferred Compensation Plan” means the RPM International Inc. Deferred
Compensation Plan, as amended from time to time, in which executive officers of
the Company are eligible to participate and any such successor plan or
arrangement.

“Director” means a member of the Board of Directors of the Company.

“Disability” means any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, and that makes Executive eligible for
benefits under any long-term disability program of the Company or an Affiliate.
The Company and Executive acknowledge and agree that the essential functions of
Executive’s position are unique and critical to the Company and that a
disability condition that causes Executive to be unable to perform the essential
functions of his position under the circumstances described above will
constitute an undue hardship on the Company.

“Earned Incentive Compensation” means the sum of:

(a)     The amount of any Incentive Compensation payable but not yet paid for
the fiscal year preceding the fiscal year in which the Termination Date occurs.
If the Chief Executive Officer has determined such amount prior to the
Termination Date, then such amount shall be the amount so

 

14



--------------------------------------------------------------------------------

determined by the Chief Executive Officer. If the Chief Executive Officer has
not determined such amount prior to the Termination Date, then such amount shall
equal the amount of the Average Incentive Compensation. For purposes of this
paragraph (a), any Incentive Compensation deferred by Executive pursuant to any
qualified or non-qualified compensation reduction arrangement maintained by the
Company, including, without limitation, the Deferred Compensation Plan, shall be
deemed to have been paid on the date of deferral; and

(b)     An amount equal to the Average Incentive Compensation multiplied by a
fraction, the numerator of which is the number of days in the current fiscal
year of the Company that have expired before the Termination Date and the
denominator of which is 365.

“Estate/Financial Planning Benefits” means those estate and financial planning
services (a) in effect on the date hereof in which Executive is eligible to
participate or (b) that the Company makes available at any time before the
Termination Date to the executives and key management employees of the Company
and in which Executive is then eligible to participate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

“Executive Life Insurance Plan” means the RPM International Inc. Executive Life
Insurance Plan in effect on the date hereof or any successor arrangement that
the Company makes available at any time before the Termination Date to the
executives and key management employees of the Company and in which Executive is
then eligible to participate after satisfaction of any underwriting requirement
that must be met so that a life insurance policy can be actually issued on the
life of Executive.

“Good Reason” means the occurrence of one or more of the following events within
the two-year period following a Change in Control:

 

  (a)

a significant reduction in the nature or scope of the title, authority or
responsibilities of Executive from those held by Executive immediately prior to
the Change in Control or a relocation of Executive’s primary place of employment
to a new location that is greater than twenty-five (25) miles from the location
immediately prior to the Change in Control;

 

  (b)

a reduction in Executive’s (i) annual base salary from the amount in effect on
the date of the Change in Control, or (ii) annual cash incentive compensation
from the amount of Executive’s annual cash incentive compensation earned for the
fiscal year preceding the fiscal year in which the Executive’s termination of
employment occurs, unless such reduction results solely from the Company’s
results of operations;

 

  (c)

the failure by the Company to offer to Executive an economic value of benefits
reasonably comparable to the economic value of benefits under the benefit plans
in which the Executive participates at the time of the Change in Control;

 

  (d)

the failure by the Company to comply with and satisfy Section 8 of this
Agreement, relating to the assumption of this Agreement and the Company’s
obligations hereunder by any successor entity, or any other action or inaction
that constitutes a material breach by the Company of this Agreement or any other
agreement under which Executive provides his services to the Company; or

 

  (e)

the Company materially changes its strategic direction, which shall be deemed to
occur in the event of (i) any material change in the Company’s group operating
structure from that in place immediately prior to the Change in Control;
(ii) any sale, liquidation, or other disposition or discontinuation of any
business or businesses that represent, individually or in the aggregate, greater
than 20% of the Company’s revenue, income from operations or cash flow during
the most recent fiscal year completed prior to the Change in Control; or
(iii) any material change in

 

15



--------------------------------------------------------------------------------

 

the principal methods of sourcing raw materials for, manufacturing of, or
methods of distribution with respect to, products that represent, individually
or in the aggregate, greater than 20% of the Company’s revenue, income from
operations or cash flow during the most recent fiscal year completed prior to
the Change in Control.

“Group Long Term Disability Insurance” means the Group Long Term Disability
Insurance sponsored by the Company, as currently in effect and as the same may
be amended from time to time, and any successor long-term disability insurance
sponsored by the Company in which the executives and key management employees of
the Company are eligible to participate.

“Incentive Compensation” shall have the meaning given such term in Section 4(b).

“Life and Disability Welfare Plan” means the RPM International Inc. Life and
Disability Welfare Plan, which includes Group Life Insurance, Group Long Term
Disability Insurance and Group Accidental Death and Dismemberment Insurance.

“Limited Benefit Plans” means all the Company’s employee benefit plans and
arrangements in effect at any time and in which the executives and key
management employees of the Company are eligible to participate, excluding the
Continuing Benefit Plans, but including, without limitation, the following
employee benefit plans and arrangements as in effect on the date of this
Agreement or any successor or new plan or arrangement made available in the
future to the executives and key management employees of the Company and in
which Executive is eligible to participate before the Termination Date:

 

  (a)

The 401(k) Plan;

 

  (b)

The RPM International Inc. Retirement Plan;

 

  (c)

Stock option plans and other equity-based incentive plans, including the RPM
International Inc. 2007 Stock Option Plan, the Restricted Stock Plan and the
Omnibus Plan;

 

  (d)

Any Executive Life Insurance;

 

  (e)

The RPM International Inc. Incentive Compensation Plan;

 

  (f)

The Deferred Compensation Plan;

 

  (g)

The RPM International Inc. Employee Stock Purchase Plan;

 

  (h)

The Life and Disability Welfare Plan;

 

  (i)

The RPM International Inc. Group Variable Universal Life Plan (also known as
GRIP or GVUL);

 

  (j)

The RPM International Inc. Business Travel Accident Plan;

 

  (k)

The fringe benefits appertaining to Executive’s position with the Company
referred to in Subsection 4(f), including the use of an automobile; and

 

  (l)

RPM International Inc. Flexible Benefits Plan.

“Lump-Sum Payment” means, collectively, the lump-sum payments that may be
payable to Executive pursuant to the first sentence of Subsection 6(b)(iii) and
pursuant to Subsection 6(c)(ii).

 

16



--------------------------------------------------------------------------------

“Notice of Termination for Good Reason” means a written notice delivered by
Executive in good faith to the Company under Subsection 6(a)(vi) setting forth
in reasonable detail the facts and circumstances that have occurred and that
Executive claims in good faith to be an event constituting Good Reason.

“Omnibus Plan” means the RPM International Inc. 2014 Omnibus Equity and
Incentive Plan, as amended from time to time.

“Protected Period” means that period of time commencing on the date of a Change
in Control and ending two years after such date.

“Release and Waiver of Claims” means a written release and waiver by Executive,
to the fullest extent allowable under applicable law and in form reasonably
acceptable to the Company, of all claims, demands, suits, actions, causes of
action, damages and rights against the Company and its Affiliates whatsoever
which he may have had on account of his Termination of Employment, including,
without limitation, claims of discrimination, including on the basis of sex,
race, age, national origin, religion, or handicapped status, and any and all
claims, demands and causes of action for severance or other termination pay.
Such Release and Waiver of Claims shall not, however, apply to the obligations
of the Company arising under this Agreement, any indemnification agreement
between Executive and the Company, any retirement plans, any stock option
agreements, COBRA Continuation Coverage or rights of indemnification Executive
may have under the Company’s Certificate of Incorporation or By-laws (or
comparable charter document) or by statute.

Notwithstanding anything herein to the contrary, a Release and Waiver of Claims
shall not be considered effective if it is not duly executed and returned by
Executive, and is not revoked, within the applicable periods provided to the
Executive under Section 7(f) of the Age Discrimination in Employment Act for
such execution and revocation, or such longer period of time as permitted in the
release (the “Release Return and Revocation Period”), provided that the Release
Return and Revocation Period is no longer than 60 days after the date of the
Executive’s Termination of Employment.

“Restricted Stock Plan” means either the RPM International Inc. 1997 Restricted
Stock Plan or the RPM International Inc. 2007 Restricted Stock Plan and any
successor plan or arrangement to either of such plans, but shall not be deemed
to mean or include the Omnibus Plan.

“Specified Payment Date” means the first payroll date in the seventh month
following Executive’s Termination of Employment.

“Subsidiary” means a corporation, company or other entity (a) more than
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(b) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than
50 percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

“Termination of Employment” means the separation from service within the meaning
of Section 409A of the Code, of Executive with the Company and all of its
Affiliates, for any reason, including without limitation, quit, discharge, or
retirement, or a leave of absence (including military leave, sick leave, or
other bona fide leave of absence such as temporary employment by the government
if the period of such leave exceeds the greater of six months, or the period for
which Executive’s right to reemployment is provided either by statute or by
contract) or permanent decrease in service to a level that is no more than
Twenty Percent (20%) of its prior level. For this purpose, whether a Termination
of Employment has occurred is determined based on whether it is reasonably
anticipated that no further services will be performed by Executive after a
certain date or that the level of bona fide services Executive will perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than Twenty Percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services if Executive has been providing services less than 36 months). The
terms “Terminate” or “Terminated,” when used in reference to Executive’s
employment or the Employment Period, shall refer to a Termination of Employment
as set forth in this paragraph.

 

17



--------------------------------------------------------------------------------

“Termination Date” means the effective date of Executive’s Termination of
Employment.

“Voting Power” means, at any time, the total votes relating to the
then-outstanding securities entitled to vote generally in the election of
Directors.

“Voting Stock” means, at any time, the then-outstanding securities entitled to
vote generally in the election of Directors.

 

18



--------------------------------------------------------------------------------

Schedule B

280G “Best Net Alternative” Example

The following tables illustrate how the “best net alternative” approach under
Section 280G would work pursuant to Section 7 of the Agreement. Section 7
provides that the employee will receive the greater of either (i) the total
amount of parachute payments the employee would be entitled to receive after
paying all taxes, including the 280G excise tax (20%) and the federal and state
taxes (~40%) or (ii) an amount equal to approximately 2.99 times the employee’s
base compensation, which is just below the threshold for triggering an excise
tax under Section 280G. In other words, is the employee better off receiving the
full amount and paying the 280G excise tax of 20% on a portion of the amount or
is the employee better off receiving a reduced amount equal to approximately
2.99 of his base compensation?

The answer will depend on the amount of the parachute payments. Once the amount
is high enough, the employee will be better off taking the full amount and
paying the excise tax. However, there is a certain lower range in which the
employee is better off taking a reduced payment and not paying the excise tax.

The first table below illustrates a scenario in which the employee is better off
paying the excise tax as compared to taking a reduced payment (see the “Total
Payments After Taxes” column, in which “No 280G Cutback” is greater than “With
280G Cutback”). The second table below illustrates a scenario in which the
employee is better off taking a reduced payment instead of paying the 280G
excise tax (see the “Total Payments After Taxes” column, in which “With 280G
Cutback” is greater than “No 280G Cutback”). Note that the difference in the
“Potential Parachute Payments” is what drives the difference between the two
scenarios. In the first scenario, $1,500,000 is a high enough amount in which
the employee is better off paying the excise tax. In the second scenario,
$1,000,000 is a low enough amount in which the employee is better off reducing
the payments and not paying the excise tax. The differences in the Potential
Parachute Payments the employee could receive between the two scenarios
($1,500,000 vs. $1,000,000) would be largely driven by the stock price used to
determine the value of any accelerated equity payments. Other factors, such as
the costs of benefits or any prorated payments may also affect the Potential
Parachute Payments amount.

Better Payment without Cutback

                        Base
Amount      280G
threshold
(3X base
amount)      Potential
Parachute
Payments     Excess
Parachute
Amount
(total
payments
minus
base
amount)      20%
Excise
Tax on
Excess
Parachute
Amount      Federal
and
State
Income
tax
(~40%)      Total
Taxes
(income
plus
excise
tax)      Total
Payment
After
Taxes                    

No 280G Cutback

   $ 350,000      $ 1,050,000      $ 1,750,000     $ 1,400,000      $ 280,000  
   $ 700,000      $ 980,000      $ 770,000                    

With 280G Cutback

   $ 350,000      $ 1,050,000      $ 1,049,999 *    $ 0      $ 0      $ 420,000
     $ 420,000      $ 629,999  

Better Payment with Cutback

 

                                            Base
Amount      280G
threshold
(3X base
amount)      Potential
Parachute
Payments     Excess
Parachute
Amount
(total
payments
minus
base
amount)      20%
Excise
Tax on
Excess
Parachute
Amount      Federal
and
State
Income
tax
(~40%)      Total
Taxes
(income
plus
excise
tax)      Total
Payment
After
Taxes                    

No 280G Cutback

   $ 350,000      $ 1,050,000      $ 1,250,000     $ 900,000      $ 180,000     
$ 500,000      $ 680,000      $ 570,000  

With 280G Cutback

   $ 350,000      $ 1,050,000      $ 1,049,999 *    $ 0      $ 0      $ 420,000
     $ 420,000      $ 629,000  

* Note -- $1,049,999 reflects the amount the employee would receive if the
payments were reduced to just under his 280G threshold. This row is the same in
both tables because the employee’s 280G threshold (3 times his base
compensation) is going to stay the same in both scenarios.

 

19